Citation Nr: 1535683	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  13-30 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability and, if so, whether service connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

The Veteran had active military service from October 1967 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A March 2010 rating decision denied the Veteran's claim of entitlement to service connection for lower disc degeneration.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

2. Evidence received since the March 2010 rating decision is not cumulative of the evidence of record at the time of the prior denial as it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The March 2010 rating decision which denied the Veteran's claim of entitlement to service connection for lower disc degeneration is final.  38 U.S.C.A. § 7105(c) (West 2014).


2. Evidence received since the March 2010 rating decision in connection with Veteran's claim of entitlement to service connection for a low back disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's application to reopen, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The RO denied the Veteran's claim of service connection for lower disc degeneration by a March 2010 rating decision.  Evidence on file at this time included notice from the National Personnel Records Center (NPRC) that the Veteran's service treatment records are presumed destroyed in the accidental fire there, the Veteran's initial claim for benefits, and a private medical statement.  The RO determined that service connection was not warranted because there was insufficient evidence to establish that the Veteran's low back disability was incurred in or aggravated by military service.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in March 2010.  He did not complete an appeal of this decision; therefore, the March 2010 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Significantly, the evidence received since the March 2010 rating decision includes a number of statements from the Veteran.  Significantly, these statements described the Veteran's alleged in-service injury, namely sliding quickly down electrical poles and hitting the ground hard.  Given the Veteran's service records are fire-related and presumed destroyed, such a description of the Veteran's in-service experiences were not of record at the time of the prior denial.  In light of the low threshold established by the Court in Shade, the Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claims of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118. 

Consequently, the Veteran's claim of service connection for a low back disability must be reopened.  However, for the reasons discussed in the REMAND section below, additional development is required prior to an appellate decision on the merits of the Veteran's claim.


ORDER

New and material evidence having been received, the claim of service connection for a low back disability is reopened; to this extent only, the appeal is granted.


REMAND

As noted above, the RO learned that the Veteran's service treat records were destroyed in the 1973 fire at the NPRC.  In a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet.App. 365 (1991); see also Moore v. Derwinski, 1 Vet.App. 401 (1991).

In this case, the Veteran has provided a number of statements describing his in-service injuries, namely having to slide quickly down poles from as high as 60 feet and hitting the ground hard, possibly causing traumatic injury to his back.  He contends these impacts led to his current low back disability.  In light of his statements, and missing service treatment records, the Veteran should be provided a VA examination to address the etiology of his current low back disability.

Accordingly, the case is REMANDED for the following actions:
1. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed low back disability.  The entire electronic claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  All clinically indicated consultations and testing should be performed.  Following a review of the claims file and physical examination of the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current low back disability had its onset or is otherwise etiologically related to his period of active service.  In offering this opinion, the examiner must specifically comment on the Veteran's assertions of injury during service.

A full rationale must be provided for all opinions expressed, including a discussion of the medical principles which led to the conclusion(s) reached.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


